DETAILED ACTION

	Acknowledgment is made of the amendment filed on 6/08/22.  Claims 1, 5-6, 8-9, 11-13, 16-19, 21-24, and 31-44 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 5-6, 8-9, 11-13, 16-19, 21-24, and 31-44 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a method of performing a financial transaction, the method comprising:
placing a cellular telephone within reading range of a wireless point of sale device, the cellular telephone being configured to communicate wirelessly using an inductive coupling, wherein the inductive coupling is responsive to a circuit including an electronic switch configured to change between states of the circuit and configured to communicate via the inductive coupling responsive to the state of the circuit;
activating the electronic switch within the cellular telephone to change the state of the circuit; and
communicating financial account information from the cellular telephone to the point of sale device responsive to the state of the circuit to facilitate the financial transaction, the communication of the financial account information using the inductive coupling; 
regarding claim 13, a method of performing a financial transaction, the method comprising:
placing a cellular telephone within reading range of a wireless point of sale device, the cellular telephone being configured to communicate wirelessly using an inductive coupling, wherein the inductive coupling is responsive to a circuit including an electronic switch configured to change between states of the circuit and configured to communicate via the inductive coupling responsive to the state of the circuit;
activating the electronic switch within the cellular telephone to change the state of the circuit; and
communicating financial account information from the cellular telephone to the point of sale device responsive to the state of the circuit to facilitate the financial transaction, the communication of the financial account information using the inductive coupling, wherein the cellular telephone is configured for a user to enter a personal identification number (PIN), communication of the financial account information via the inductive coupling being responsive to the personal identification number;
regarding claim 16, a method of performing a financial transaction, the method comprising:
placing a cellular telephone within reading range of a wireless point of sale device, the cellular telephone being configured to communicate wirelessly using an inductive coupling, wherein the inductive coupling is responsive to a circuit including an electronic switch configured to change between states of the circuit and configured to communicate via the inductive coupling responsive to the state of the circuit;
activating the electronic switch within the cellular telephone to change the state of the circuit; and
communicating financial account information from the cellular telephone to the point of sale device responsive to the state of the circuit to facilitate the financial transaction, the communication of the financial account information using the inductive coupling wherein the cellular telephone includes a user interface configured to enter a financial account number and includes memory configured to store the financial account number for use in the financial transaction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





June 17, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876